 473
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
358 NLRB No. 55
 
New Vista
 
Nursing a
nd
 
Rehabilitation, LLC 
and
 
1199 
S
EIU
 
Un
ited Healthcare Workers East, NJ
 
R
e-
gion
.
 
 
Case 22

CA

029845
 
June 
15
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On November 21, 2011, Administrative Law Judge 
Mindy E. Landow issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief. 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member
 
panel.
 
The Board has considered the decision and the record 
in light of the exceptions, and has decided to affirm the 
judge

s rulings, findings,
1
1
 
and conclusions,
2
 
 
and to 
adopt the recommended Order as modified.
3
 
ORDER
 
The National Labor Relations Board
 
adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, New 
Vista Nursing and Rehabilitation, LLC, Newark, New 
Jersey, its officers, agents, successors, and assigns, shall 
take the action set forth in
 
the Order as modified.
 
1.  Substitute the following for paragraph 1(d)
.
 

(d) 
Altering the duties of its licensed practical nurses 
to convert the licensed practical nurses into supervisors 
                                        
                  
 
1
 


s-

r-
ance of al
l the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 
We agree with the judge
 
that the Respondent unlawfully interr
o-
gated Abosede Adekanmbi.  However, we do not rely on 
Bloomfield 
Health Care Center
, 352 NLRB 252 (2008), 
enfd. mem. 372 Fed.Appx. 
118 (2d Cir. 2010), 
a two
-
member decision, in support of this finding.  
In agreeing wit
h the judge that the Respondent violated Sec. 8(a)(1) by 
unlawfully solicit
ing
 
employees

 
grievances and promis
ing
 
increased 
benefits and improved terms and conditions of employment, we do not 
rely on
 

Bally

s Atlantic City
, 355 NLRB
 
1319 
(2010), enfd. 646 F.3d 929 (D.C. Cir. 2011).
 
Member Hayes agrees with his colleagues

 
adoption of the judge

s 
finding that the Respondent unlawfully altered the duties of its licensed 
practical nurses in order to convert them into supervisors and the
reby to 
prevent them from obtaining union representation.  He adheres to the 
view he expressed in 
New Vista Nursing 
&
 
Rehabilitation
, 357 NLRB 
No. 
714, 715
 
fn. 5 (2011)
,
 
that 

there will be circumstances in which an 
employer may lawfully change the duties 
of a certain job classific
a-
tion

adding Sec. 2(11) authority

in response to a Board ruling that 
the job classification is not supervisory.  An employer may lawfully 
act

based on legitimate business reasons

to ensure that it has supe
r-
visors with undivided lo
yalty present to oversee and direct its oper
a-
tion.

 
 
3
 
We shall modify the judge

s 
recommended 
Order and substitute a 
notice to conform to the violations found.
 
within the meaning of Section 2(11) of the Act in order 
to prevent 
them from obtaining union representation.

 
2.  Substitute the following for paragraph 2(b)
.
 

(b) 
Within 14 days after service by the Region, post at 
its facility in Newark, New Jersey, copies of the attached 
notice marked 

Appendix.

31
 
 
Copies of the notic
e, on 
forms provided by the Regional Director for Region 22, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all places where notices
 
to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily
 
communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these proceedings, the Resp
ondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time sin
ce January 27, 2011.

 
3.  Substitute the attached notice for that of the admi
n-
istrative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations 
Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees 
for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
coercively interrogate you about your 
union activities and sympathies.
 
W
E WILL NOT
 
create an impression that your union a
c-
tivities are under surveillanc
e.
 
W
E WILL NOT
 
solicit employee complaints and grie
v-
ances and promise you increased benefits and improved 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
474
 
terms and conditions of employment to encourage you to 
refrain from union organizational activities.
 
W
E WILL NOT
 
alter the duties of our licensed prac
tical 
nurses to convert the licensed practical nurses into supe
r-
visors within the meaning of the Act in order to prevent 
them from obtaining union representation.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exer
cise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E 
WILL 
rescind and give no further effect to the new 
duties assigned to our licensed practical nurses on Jan
u-
ary 31 and March 25, 2011, insofar as such duties co
n-
vert the licensed practical nurses
 
into supervisors within 
the meaning of the Act.
 
 
N
EW 
V
ISTA 
N
URSING AND 
R
EHABILITATION
,
 
LLC
 
 
Lisa Pollack, Esq.,
 
for the Acting General Counsel.
 
Morris Tuchman, Esq. (Law Offices of Morris Tuchman)
, New 
York, New York
,
 
for the Respondent.
 
William S. 
Massey, Esq. (Gladstein, Reif & Meginniss, LLP)
, 
New York, New York
,
 
for the Charging Party
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
INDY 
E.
 
L
ANDOW
, Administrative Law Judge. 
Upon char
g-
es and amended charges filed on February 11, March 2 and 
March 15, 2011
,
1
 
by 1199 SEIU United Healthcare Workers 
East, NJ Region (the Union), on April 28 the Regional Director, 
Reg
ion 22 issued a complaint and notice of h
earing (the co
m-
plaint) alleging that New Vista Nursing and Rehabilitation, 
LLC (New Vista or Respondent) vio
lated Section 8(a)(1) of the 
Act by: inter
rogating employees about their u
nion activities and 
sympathies; creating an impress
ion among employees that their 
u
nion activities were under surveillance; soliciting employee 
grievances and promising employees inc
reased wages, benefits 
and improved terms
,
 
and conditions of employment if they 
refrained from union organizational activities
,
 
and if they  r
e-
frained from seeking union representation. The complaint fu
r-
ther alleges that Respondent violated Section 8(a)(
3
)
 
and (
1
) of 
the Act by altering the duties of its licensed practical nurses 
(LPNs) by requiring them to complete employee evaluations of, 
monitor the performance of and discipline its certified nursing 
assistants (CNAs) in order to convert the LPNs into su
pervisors 
within the meaning of the Act so as to prevent them from o
b-
taining u
nion representation. Respondent filed an answer in 
which it denied the material allegations of the complaint. This 
matter was tried before me in Newark, New Jersey
,
 
on July 28.
 
O
n the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by 
c
ounsel for the Acting General Counsel
2
 
and the Respon
d-
ent
,
 
I make the following
 
                                        
                  
 
1
 
Unless otherwise indicated, all dates are in 2011. 
 
2
 
Also referred to here as the General 
Counsel.
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent is a New 
Jersey corporation with an office and 
place of business located in Newark, New Jersey, where it is 
engaged in the operation of a nursing home and rehabilitation 
center. During the 12
-
month period preceding the issuance of 
the complaint, Respondent derived 
gross revenues in excess of 
$100,000 and purchased and caused to be delivered to its Ne
w-
ark, New Jersey facility goods and supplies valued in excess of 
$50,000 directly from suppliers located outside the 
S
tate of 
New Jersey. Respondent admits and I find th
at it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. The Underlying Representati
on Case and Subsequent 
 
Determination as to the Asserted Supervisory 
 
Status of LPNs
 
The Union has been the collective
-
bargaining representative 
of certain employees of Respondent including the CNAs and 
housekeeping and dietary employees. Recently, the Emp
loyer 
also agreed to recognize the 
four
 
or 
five
 
cooks who work at the 
facility. After an organizational campaign among the LPNs, on 
January 25 the Union filed a representation petition 
in Case 22

RC

0
13204 
seeking an election the following unit:
 
 
All full
-
time and regular part
-
time Licensed Practical Nurses 
employed by the Employer at its Newark, New Jersey facility, 
 
excluding all other employees, guards, and supervisors 
as 
d
e-
fined in the Act. 
 
 
There was a pre
election hearing conducted over the course of 
several days in February where Respondent argued 
and pr
e-
sented evidence in support of its contention 
that 
the petitioned
-
for unit was inappropriate because 
all of the LPNs were supe
r-
visors
 
within the meaning of Section 2(11) of the Act
. Therea
f-
ter, on Marc
h 9, the Regional Director for Region 22 issued a 
Decision and Direction of Election rejecting the argument that 
the LPNs were supervisors. In doing so, the Regional Director 
noted, among other things, that the LPNs had never been eval
u-
ated on their abilit
y to monitor the work of or discipline the 
CNAs.
 
On March 23, the Respondent filed a 
request for review 
of the Regional Director

s Decision and Direction of Election 
which was
 
denied by the Board on April 8.
 
Following the representation election held on Ap
ril 8, the 
Union was certified as the exclusive collective
-
bargaining re
p-
resentative of the employees in the above
-
described unit. About 
May 3, the Union by letter requested that the Respondent re
c-
ognize and bargain collectively with it as the exclusive co
lle
c-
tive
-
bargaining representative of the unit and to provide the 
Union with specific information. On May 13, the Respondent 
sent an email to the Union stating that it would not bargain and 
that it 
was testing the Union

s certification. Thereafter, purs
u-
ant to a charge filed by the Union on May 13, the Acting Ge
n-
eral Counsel issued a complaint on May 19
,
 
alleging that R
e-
spondent had violated Section 8(a)(5) and (1) of the Act by 
 475
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
refusing the Union

s requests to bargain and to furnish nece
s-
sary and relevan
t information following the Union

s certific
a-
tion. The Respondent filed an answer admitting in part and 
denying in part the allegations in the complaint and contested 
the validity of the certification on the basis that the unit was 
inappropriate. 
 
On June 
9, the Acting General Counsel filed a Motion for 
Summary Judgment and a Memorandum in support thereof. On 
June 10, the Board issued a Notice to Show Cause why the 
m
otion should not be granted. Respondent filed a response 
asserting that a hearing was warran
ted. 
 
On August 26, after the hearing in the instant matter was 
held, the Board issued a decision in 
New Vista Nursing 
&
 
R
e-
habilitation, LLC
, 357 NLRB 
714
,
3
 
granting the Acting General 
Counsel

s Motion for Summary Judgment,
 
certifying the ba
r-
gaining unit a
nd
 
finding that Respondent had failed and refused 
to 
provide information to and to 
bargain with the Union
. The 
Board ordered the Respondent to bargain with the Union as the 
collective
-
bargaining representative of the unit and directed,
 
among other things, 
that the initial period of the Union

s cert
i-
fication as bargaining representative begin to run on the date 
that Respondent begins to bargain in good faith with the Union. 
 
As the Board noted in the above
-
referenced decision, 
in its 
response to the General 
Counsel

s Motion for Summary Jud
g-
ment, Respondent 
had 
contended that the duties of the LPNs 
had been changed on March 25, at a point in time after R
e-
spondent filed its request for review of the Regional Director

s 
finding that the LPNs were not statutory s
upervisors but prior 
to the Board

s denial of review of that finding. The Respondent 
asserted that 
on that date 
the LPNs were given supervisory 
authority over the CNAs and that this change would require the 
Regional Director to reach a different result reg
arding their 
supervisor
y
 
status and the appropriateness of the unit.
4
 
 
In granting the General Counsel

s Motion for Summary 
Judgment, the Board addressed Respondent

s contentions r
e-
garding the 
asserted 
new duties of the LPNs as follows:
 
 
The Respondent

s a
ttempt to raise alleged changes to the 
LPNs duties in this proceeding is procedurally improper. As 
indicated, the alleged changes occurred 
before
 
the Board d
e-
                                        
                  
 
3
 
I take administrative notice of this Decision and the Board

s fin
d-
ings
. 
 
4
 
In particular, the submission sent to the Board by Respondent

s 
counsel asserted: 

The request for review in the representation case was 
dated March 23, 2011, 
before
 
the 
alleged change took place. It, ther
e-
fore, dealt only with the facts extant at that time. The events of March 
25, 2011, however, could and likely did, change the finding that the 
LPNs were not supervisors. Surely an employer, where there is no 
allegation of
 
improper motive, may structure their company as they see 
fit. In this case[,] the facility 
after a Regional Director

s decision that 
the LPNs were not supervisors
 
that it had appealed, decided to make 
certain that its business model and will; that its LPN
s be supervisors, be 
effected. After all, a company cannot be expected to permanently run 
its company without its LPN supervisors merely because at some point 
in the past, they were found to be wanting in supervisory indicia. The 
employer clearly could the
n make clear beyond peradventure that the 
LPNs 
are
 
supervisors by specifically assuring that they have supervis
o-
ry indicia thereafter. So long as they have statutory supervisory author
i-
ty, they would be statutory supervisors

 
(emphasis in original). 
 
nied the Respondent

s request for review of the Regional D
i-
rector

s finding that the LPNs were not
 
supervisors. Although 
the Respondent

s request for review had already been filed, it 
could have filed a motion to reopen the record. The Respon
d-
ent did not file such a motion, however, or make any other e
f-
fort to bring the alleged changes to the Board

s a
ttention. 
Thus, the Respondent is improperly attempting to raise an i
s-
sue that could have been litigated in the representation pr
o-
ceeding. 
 
 
New Vista Nursing 
&
 
Rehabilitation, 
supra, slip op. at 2 (emphasis 
in original; citations omitted).
5
 
B. 
Respondent

perations
 
The Employer ope
rates a 340
-
bed nursing and sub
acute care 
facility in Newark, New Jersey. Administrator Newt Wei
n-
berger oversees the facility. Victoria Alfeche (Vicky) is the 
Director of Nursing (DON). As is set forth in the Decision and 
Dire
ction of Election, reporting to Alfeche are two nursing 
supervisors, one working during the evening and the other the 
overnight shift during which time they supervise the entire 
facility. Residents are housed on three floors of the facility and 
each reside
ntial floor is divided into east and west units. The 
facility employs both LPNs and registered nurses (RNs). When 
                                        
                  
 
5
 
In 
its post
hearing brief, Respondent appears to suggest that I rely 
upon the underlying representation case transcript, which was entered 
into evidence here, and reconsider the issue of the supervisory status of 
the LPNs. In this regard, Respondent relies upo
n 
JAMCO
, 29 NLRB 
896, 899 (1989)
,
 
and 
Bon Harbor Nursing & Rehabilitation Center
, 
348 NLRB 1062 (2006), as standing for the proposition that a determ
i-
nation in a representation case that an individual is not a supervisor is 
not binding in a subsequent unfa
ir labor practice proceeding involving 
independent violations of Sec
.
 
8(a)(1) of the Act. However
,
 
the author
i-
ty relied upon by Respondent is inapposite to the situation here. Those 
cases involve situations calling into question the supervisory status of a
 
particular individual or individuals which has become material in a 
subsequent unfair labor practice case involving the employer

s respo
n-
sibility for alleged unfair labor practices. Such circumstances are qual
i-
tatively and substantively different from the
 
situation presented here, 
where the supervisory issue was not collateral, but central to the issues 
litigated in the underlying representation case and which called into 
question the appropriateness of the unit in its entirety. Sec
.
 
102.67(f) of 
the Board

s Rules and Regulations precludes relitigating 

in any related 
subsequent unfair labor practice proceeding, any issue which was, or 
could have been, raised in the representation proceeding.

 
As that pr
o-
vision also provides: 

Denial of a request for review
 
shall constitute an 
affirmance of the regional director

s action which shall also preclude 
relitigating any such issues in any related subsequent unfair labor pra
c-
tice proceeding.

 
The Board has stated that 

[s]ubsequent unfair labor 
practice cases relate
d to prior representation proceedings include not 
only Section 8(a)(5) refusal
-
to
-
bargain cases where there is a test of 
certification, but also in appropriate circumstances, unfair labor practice 
cases that arise under other sections of the Act.

 
Hafadai 
Beach Hotel
, 
321 NLRB 116, 117 (1996). See also 
Cutter of Maui, Inc
., 344 NLRB 
1197 (1995); 
Verland Foundation
, 296 NLRN 442, 443 (1989). I find 
that such 

appropriate circumstances

 
are present here. Moreover, I 
note that the Board has now certified the b
argaining unit. Accordingly, 
I find it unwarranted to consider the issue of whether the LPNs are 
supervisors within the meaning of the Act, and rely upon the Board

s 
determination that a unit comprised of such employees is an appropriate 
unit for the purpo
ses of collective bargaining. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
476
 
working in the capacity of floor nurse, the LPNs
,
 
and RNs pe
r-
form substantially 
similar
 
functions. 
In addition to the 
appro
x-
imately 38 LPNs, 
R
espondent employs 
about 150 CNAs and 17 
RNs who function as floor nurses
. In addition, as Weinberger 


the MDS reporting requir
ement is discussed in further detail 
below
.
)
 
One nurse and 
four
 
or 
five
 
CNAs 
are assigned to each unit. 
There are also unit managers assigned to each floor. The facil
i-
ty operates 
with
 
three shifts of employees. The day shift runs 
from 7
 
a.m. to 3
 
p.m.; the
 
evening shift is from 3
 
to 11
 
p.m.
;
 
and the overnight shift is from 11
 
p.m. to 7
 
a.m.
 
The testimony of the LPNs at this hearing was to the effect 
that RNs are authorized to 

write up

 
LPNs for infractions. The 
evidence is unclear, however, as to whether t
his
 
is limited to 
instances of sub
standard patient care or extends to other pe
r-
sonnel practices and procedures. 
At the instant hearing, the 
General Counsel 
took the position, in concurrence with the 
Respondent
,
 
that the RNs are statutory supervisors.
 
 
C. 
T
he 
Alleged Interrogation and Impression of 
 
S
urveillance 
of E
mployees
 
Abosede Adekanmbi is an LPN who has worked for New 
Vista since 2000, and presently works on the evening shift. As 
she testified, on or about January 27, at about 3:30 p.m. she was 
called into 
DON 
Alfeche

s office. No one else was present at 
the time. Prior
 
to this time, Adekanmbi 
had not received any 
indication from any 
e
mployer representative that they were 
aware of any u
nion activity on her part.
 
Alfeche stated that she had heard that Adekanmbi was pas
s-
ing u
nion cards to organizers. Adekanmbi denied doing
 
so and 
demanded
 
that Alfeche should present that person to her. 
Alfeche asked Adekanmbi again whether she was passing 
cards, and again Adekanmbi denied doing so. 
Adekanmbi
 
then 
stated
 
that employees would like to join the Union and asked if 
they could do 
so. As Adekanmbi testified, Alfeche continued to 
ask 
her 
if she had passed cards, and Adekanmbi 
again 
denied 
doing so. After a while, 
the encounter ended and Adekanmbi 
returned to her floor. Alfeche did not testify in this proceeding. 
 
D. 
The Ja
nuary 31 M
e
eti
ngs with E
mployees
 
On January 31, Administrator Weinberger held two meetings 
with nurses: one for those on the day shift and the other for 
those on the evening shift.
6
 
These were attended both by LPNs 
and RNs.
7
 
Also attending were Alfeche, a consultant 
named 
Toni Krug
,
 
and an assistant administrator referred to in the 
record only as 

Ben.

 
 
The first of these 
meetings was held at about 11
 
a.m. in the 
second floor classroom located at the facility. Two employee 
witnesses, Christiana Ade
o
ye and Wendy Thomp
son
8
 
testified 
as to what occurred at this time. When employees arrived, they 
signed an in
-
service attendance record. The exemplar of this 
                                        
                  
 
6
 
No meeting was held for the nurses on the overnight shift.
 
7
 
According to the sign
-
in sheets, 16 nurses attended the morning 
meeting, and 8 were present for the meeting held for the evening shift. 
 
8
 
Thompson te
stified that
 
she was openly pro
union but that the m
a-
jority of the organizing at the facility was done discreetly. 
 
document introduced into evidence at the hearing bore the 
fo
l-
lowing 
heading: 

Nurses (LPN/RN) should evaluate their 
C
NAs. Nurses to be evaluated by UM & Supervisors. Raises 
will be based upon performance schedule. Nurses to supervise 
CNAs.

 
This appears to have been added after the event in 
question, however, as t
he witnesses at the hearing testified that 
when they signe
d the attendance sheet the top of it was blank. 
 
Thompson and Adeoye both testified that Weinberger stated 
that he had heard that the nurses were unhappy and that the 
LPNs were considering joining the Union. He asked the nurses 
to tell him what their issue
s and concerns were.
 
LPN Pat Edwards spoke first and stated that nurses had not 
received raises for a couple of years.  According to both 
Thompson and Adeoye, Weinberger replied that he knew that 
and that he was prepared to give nurses a wage increase of 2
 
percent if they 
demonstrated
 
good job performance; otherwise 
they would receive a 1
-
percent raise. 
 
Thompson complained that the Martin Luther King and Pre
s-
idents

 
Day holidays had been taken away from employees; in 
prior years employees had been paid for
 
those days. Wei
n-
berger responded that he was aware of that, and he would co
n-
tact someone in the payroll department, who was on vacation at 
the time, and would get back to the employees about that issue. 
 
The per diem nurses in the room mentioned that they
 
too had 
not received raises for some years. Weinberger replied that he 
would look in the surrounding area to see what other nursing 
homes were paying per diem employees and get back to them 
about that.
 
Alfeche stated that when she started working at the f
acility, 
she was earning only $17 per hour and maintained that the 
nurses were being well paid. 
 
Thompson asked whether Weinberger would consider giving 
the nurses additional sick days. He asked how many they were 
getting, and she replied 6 
days 
and that o
ther nurses in the area 
received 11 days. Weinberger replied that he did not think that 
was the case and Ben agreed with him. Alfeche said that nurses 
in other hospitals receive only 4 days per year. Thompson a
r-
gued that the CNAs at the facility received 1
1 sick days and 
Weinberger replied that he was not aware of that. He then 
asked Thompson whether she wanted to be a CNA, and 
Thompson
 
replied that she did not. 
 
Adeoye asked Weinberger about a payout for unused sick 
days, a practice which had been followed
 
in the past but disco
n-
tinued in the prior year. Weinberger replied that he was not 
aware of that and would look into it. 
 
According to Thompson and Adeoye, Weinberger also told 
the nurses that he would do his best to have difficult residents 
transferred e
lsewhere. 
 
During this meeting Alfeche announced that, beginning in 
February 2011, LPNs would be required to evaluate CNAs. 
Krug asked Thompson if she was prepared to do so, and 
Thompson relied that if she had to, she would. 
As Thompson 
testified, i
n the p
ast, such evaluations had been done by unit 
managers. Although there were RNs in the room, nothing was 
 477
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
said about their having new responsibilities. Thompson was 
uncertain about whether they already performed such tasks.
9
 
 
As noted above, Weinberger held a
nother meeting for nurses 
assigned to the evening shift, which took place at approxi
mat
e-
ly 4
 
p.m. According to Adekanmbi, who attended this meeting, 
Weinberger stated that he heard that the nurses were not happy 
and that they were trying to join the Union.
 
He said he would 
like to know what the nurses

 
problems were. He stated that he 
was prepared to give nurses a 2
-
percent or 1
-
percent wage i
n-
crease
, depending on their performance evaluations
. 
Adekanmbi stated that she did not think the 2
-
percent and 1
-
percent 
proposed wage increase was fair and argued
 
that e
m-
ployees should be given the same raises. She 
also 
complained 
that the last time raises had been given to nurses they had not 
been given to per diems. 
 
Adekanmbi 
also raised the issue of payout
 
for u
nused sick 
days and 
the two holidays 
t
hat had been taken 
from employees. 
Ben replied that it seemed as though Adekanmbi had a lot of 

issues.

d-
ering giving employees 
ad
ditional sick days and reinstating
 
the 
M
artin Luther King and President

s Day holidays. 
 
According to Adekanmbi, a
n employee named Alice Morris 
complained that her unit had a lot of difficult residents. Wei
n-
berger stated that he had been trying to remove them.
 
As Adekanmbi testified, Alfeche ann
ounced that the LPNs 
would be responsible for evaluating the CNAs. Adekanmbi said 
that the LPNs did not have enough experience to evaluate or 
discipline the CNAs and that there were RN supervisors who 
had previously done such evaluations. Adekanmbi asked w
hat 
their duties would be now that LPNs were doing these evalu
a-
tions. Alfeche replied that they would see, and that they had to 
move on. 
 
Weinberger 
offered a differing account of events. He 
test
i-
fied that at some time prior to January 31 LPN Edwards a
p-
pro
ached him and told him that the nurses had complaints, so 
he said he did not have a problem meeting with them. He ther
e-
after met with the nurses in the morning and said that 
since 
they 
had requested a meeting, 
he wanted to know if 
there anything 
they wante
d to discuss with him. Weinberger stated that the 
nurses told him that they wanted systematic raises guaranteed 
on an annual basis. Weinberger also stated that he thought that 
the nurses raised the issue of sick days as well. He stated that 
the word 

union

 
was not mentioned at the meeting.
10
 
 
With regard to the announcement that LPNs would be r
e-
quired to evaluate CNAs, Weinberger testified that this 
stemmed from the initiation of a new reporting requirement, 
called the MDS 3.0, in October 2010. Weinberger 
testified that 
                                        
                  
 
9
 
Adeoye testified that there was no mention of LPNs evaluating the 
CNAs at this meeting; however
,
 
judging from the heading which was 
later added 
to
 
the 
in
-
service 
attendance
 
sheet and the witness testimony 
generally
 
and the record as a whole
, this fact does not appear to be 
disputed by the Respondent.
 
10
 
While testifying at the representation case hearing, Alfeche denied 
that Weinberger had mentioned the 
Union at the January 31 meetings. 
She did, however, testify that Weinberger asked the nurses what pro
b-
lems they had; that nurses raised the issues of salary, sick time
,
 
and 
holidays and that Weinberger promised that he would consider meeting 
some of their 
requests. 
 
this 
entailed a voluminous amount of paperwork for the unit 
managers toward the end of the calendar year, which was when 
the CNA evaluations were usually performed. As Weinberger 
testified, the amount of paperwork required was 

off the 
chart
s.

 
Thus, it had been decided that the 
responsibility 
for 
evaluating the CNAs 
would be shifted to nurses, and they were 
told at the January 31 meeting that, after the annual 
inspection 

survey

 
had
 
been 
complet
ed
,
11
 
they would take on these additional responsibil
i-
ties.
12
 
Weinberger further testified that, at the time he met with the 
nurses
 
on January 31
, he was unaware that the Union had filed 
a petition for an election, and that he did not learn of that fact 
un
til sometime in February.
13
 
On cross
-
examination, Weinberger explained that MDS 
forms are monthly forms which are completed for all residents 
which describe their mental status, behavior, if they are respo
n-
sive to activities and so forth. There are nurses 
whose respons
i-
bility it is to ensure that these forms are properly completed. 
Prior to the institution of the MDS 3.0, the facility completed
 
an earlier version of the form
 
called MDS 2.0. No exemplar of 
either of these forms was introduced into the record
. 
 
When 
Weinberger was 
asked if he had ever pulled nurses off 
their units for a general meeting in the past, Weinberger replied 
that he rarely did so and generally 
met
 
with nurses on their 
units. 
He asserted that there
 
had been times, however, when he 
met 
with nurses as a group. 
When asked specifically what these 
meetings entailed, Weinberger noted 
meetings in preparation 
for the facility

s annual survey
.
 
Weinberger acknowledged that 
                                        
                  
 
11
 
The survey is conducted on an annual but unannounced basis. The 
prior year

s survey had taken place in December, and was expected to 
occur any day. Weinberger testified that he did not want to institute any 
changes until that had taken place.
 
 
12
 
Although Alfeche did not testify in the instant proceeding, she did 
offer testimony about her announcement to the LPNs regarding their 
assuming new duties 
in 
evaluating the CNAs during the underlying 
representation proceedin
g. Her testimony in this re
gard
 
is as follows:
 
 
Q
.
 
[by counsel for the Employer]: When did you decide the 
LPNs would evaluate?
 
A
.
 

like I was thinking we have to do this after the survey because we 
are waiting for the survey right now, too much things going on, 

s


after the survey.
 
Q
.
 
Did you make the decision on the day of the in
-
service?
 
A
. 
 

t waiting for 
the survey. But it was just brought in because they were asking 
about the raise.
 
Q
.
 
How long have you been thinking about it?
 
A
.
 

would take just one month to finish everyone. But now sinc

too long, it takes longer time for the unit managers with
 
the 
MDS and everything to complete and it

s not fair. 
 
 
13
 
The petition was filed on January 25, and the record establishes 
that it was mailed to the Employer on January 26. Although there is
 
an 
indication that the petition was also transmitted by facsimile, the Ge
n-
eral Counsel could not establish when this had been sent. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
478
 
these meetings typically did not include discussions of compe
n-
sation and b
enefits, but he maintained that these issues did 
come up at times. Nurses also generally get together on a day 
set aside for acknowledgement of the nurses and their contrib
u-
tions known as 

Nurses

 
Recognition Day.

 
 
Called on rebuttal, Thompson stated that
 
the only time 
Weinberger held general meetings with nurses from different 
units was in preparation for the annual survey. 
While
, Wei
n-
berger has
, on occasion,
 
stated that if the facility does well, 
employees will receive a bonus
, this promise was never kep
t. 
Otherwise there 
has been
 
no discussion of wages or benefits on 
such occasions. With regard to Nurses

 
Recognition Day,

 
the 
facility provides a lunch for employees, and Alfeche 
usually 
addresses them and compli
ments their efforts. 
 
The General Counsel a
lso called Edwards as a rebuttal wi
t-
ness. She testified that at some time prior to the January 31 
meeting, she had a conversation with Weinberger in the lobby 
of 

facility. She could not recall the exact date; 
only that it was snowing and she t
herefore presumed that the 
meeting took plac
e some time in January. Edwards
 
testified that 
Weinberger told her
 
something to the effect that the nurses 
were going to get into the Union. Edwards replied that this was 
because the nurses were not happy because
 
they had not had a 
raise in 4 to 5 years. Weinberger replied that Edwards was 
right, and he should have given the nurses a raise.
 
Edwards denied suggesting 
that Weinberger
 
hold a meeting 
with the nurses to discuss their problems. 
 
In an attempt to impeach
 
Edwards, Respondent

s counsel 
brought out the fact that Edwards had been subpoenaed to test
i-
fy in the underlying representation proceeding and that she 
failed to
 
attend. As she explained, after receiving the subpoena, 
Edwards went to Weinberger and explai
ned that due to her age 
and seniority, the Union would not benefit her personally and 
she had a right to not come to the proceedings. She asked 
Weinberger not to bother her with it, and he agreed.
14
 
All of the witnesses who testified about what occurred at
 
the 
January 31 meetings asserted that they had never had the a
u-
thority to discipline or evaluate the CNAs. Moreover, since this 
series of meetings was held, no actual changes in their duties 
with regard to evaluating or disciplining 
or monitoring the pe
r-
f
ormance of 
CNAs have been implemented, and at least as of 
the date of the hearing it remained the case that the LPNs 
had 
not been
 
required to do so. 
 
E. The March 25 M
eetings
 
On March 25, at approximately 2
 
p.m., Adeoye attended a 
mandatory in
-
service trai
ning for 
morning
-
shift 
nurses
 
 
held 
 
in 
 
                                        
                  
 
14
 
Respondent further brought out the fact that Edwards had testified 
on a prior occasion in connection with another attem
pt to organize the 
LPNs and insinuated that her sense of responsibility for this testimony 
and the effect it had upon her coworkers influenced her testimony in the 
instant proceeding. Edwards denied this was the case but acknowledged 
that her involvement i
n the prior hearing was one of the reasons she had 
not wanted to become involved in the current situation. 
 
the second
-
floor classroom in the Respondent

s facility and led 
by Alfeche.
15
 
Also attending this meeting was LPN Joyce Silva, 
who testified here
. The in
-
service attendance sheet shows that 
several RNs 
also 
attende
d this meeting, although Silva mai
n-
tained that certain of the RNs listed as attending were not pr
e-
sent at the time. In total, 14 individuals assigned the attendance 
sheet. 
16
 
A handout was distributed to employees and a video, which 
tracked the contents of
 
the hand
out
, was shown to employees.
 
17
  
Alfeche read through the 
handout
 
page by page in tandem with 
showing employees the corresponding video. 
 
The handout bore the title 

Disciplinary Actions and
 
Perfo
r-

duties assigned to 
th
e 
LPNs, as 
follows: 
 
 
LPNs are responsible for instructing nursing assistants in 
proper, preventative safety measures and use of equipment to 
meet residents[

] needs.
 
 
This means that LPNs should be monitoring the CNAs use of 
equipment and providing feedba
ck, education or discipline as 
necessary to insure that the C
NA
 
is providing proper safe care 
for all residents
 
 
See job description #24
18
 
 
LPNs were further instructed as follows:
 
 
                                        
                  
 
15
 
Although Adeoye testified that this meeting took place at appro
x-
imately 10
 
a.m., the sign
-
in sheet indicates that it occurred at about 2
 
or 
2:30 
p.m. This is generally corroborated by Silva

s testimony that the 
meeting took place in the afternoon. Based upon the record as a whole, 
I conclude that Adeoye is confused about the time the meeting in que
s-
tion occurred.
 
16
 
According to records 
introduced 
into evidence
 
by the Respondent, 
there was also a meeting at 3
 
p.m., attended by 
nine
 
employees and 
another meeting at an unspecified time on March 25 attended by 
six
 
employees. There were additional meetings held on April 7, 11
,
 
and 12 
attended by 
four
, 
o
ne,
 
and 
eight
 
employees, respectively. 
 
17
 
There are two versions of this handout in evidence. The General 
Counsel

s witnesses testified that the exhibit referred to as GC
 
E
xh
. 
9 
was the form they received. Respondent asserted that this exhibit was 
not com
plete and introduced its own exhibit into evidence as R
.
 
E
xh
.
 
1. 
It is the case, however, that G
C
 
E
xh
.
 
9 contains more material than the 
version of R
.
 
E
xh
.
 
1 which was placed into evidence. Based upon the 
witness

 
mutually corroborative testimony about the version they r
e-
ceived and reviewed during the meeting, coupled with inferences drawn 
from the record as a whole, I generally rely on the General Counsel

s 
exhibit and have referred to Respondent

s version only to
 
the extent 
that it contains material (such as that appearing on the bottom of the 
page) which appears to have been inadvertently omitted during phot
o-
copying. 
 
18
 
While the handout contains various references to job descriptions 
and the Employee Handbook; 
it does not appear from the documents in 
evidence or the testimony of the witnesses that any such additional 
materials were attached to the handout given to employees on that day. 
Moreover, no party sought to introduce such material into evi
dence. 
 
 479
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
NOTICE OF DISCIPLINARY ACTION
 
 
The former Notice of Corrective Action and
 
Employee War
n-
ing Form has been replaced by the Notice of Disciplinary A
c-
tion
 
 
The following changes have been made to the form to insure 
proper completion and routing of the forms.
 
 
The LPN must sign after completing the top portion of the 
form. The top 
portion indicates that the facts that have created 
the need for the disciplinary action and specifics related to the 
employee

s unit and shift.
 
 
The training then addressed itself to various features of the 
Employer

s progressive discipline program; the le
vels of disc
i-
pline contemplated by this program as well as so
-
called group 1 
infractions.
 
A section entitled
,
 

Performance Evaluations

 
provides as 
follows:
 
 
In order to be able to monitor and assess CNA performance 
and in order to evaluate CNA  performanc
e, you must be f
a-
miliar with the CNA job description.
 
 
LPNs are responsible for complet
[ing]
 
an annual evaluation of 
each CNA, which may or may not result in the assessment of 
a wage increase for the employee.
 
 
Human Resources will provide each LPN with a 
list of eval
u-
ations 30 days prior to the due date, to allow the LPN time to 
complete the evaluation and to meet with the C
NA
 
to review 
their performance.
 
 
There is then a discussion of the Employer

s 

competency 
scale

 
which is 
used to evaluate the quality
 
of work of emplo
y-
ees.
 
The hand
out
 
further states:
 
 
LPN

s will be evaluated by Unit Managers on their ability to 
independently assess and monitor C
NA
 
performance and their 
ability to take the necessary corrective actions to improve pe
r-
formance on their uni
t. 
 
 
The version of this handout which employees claimed to have 
received 
also 
has additional material relating to guidelines for 
evaluation, 
g
roup II infractions
,
 
and penalties.
 
A section entitled
,
 

LPN Responsibilities

 
states:
 
 
As a 

supervisor

 
you are
 
responsible for assessing CNA pe
r-
formance and deciding the appropriate action to take.
 
 
Since New Vista has a progressive discipline system in place, 
the LPN will not be able to assess the exact type of infraction 
as it is not practical for LPNs to have a
ccess to employee re
c-
ords at all times of the day.
 
 
These records are housed in Human Resources.
 
 
Under a section entitled
,
 

Educational Consult

 
employees 
were advised that
:
 
 
A new educational consult form is also being provided in o
r-
der to allow LPNs to 
manage their staff effectively.
 
 
If an employee needs to be educated on a procedure or alerted 
to a process, a disciplinary action [may] not need to be taken.
 
 
It is acceptable to educate a CNA on their job performance 
when necessary to insure safe residen
t.
 
 
LPNs are to counsel supervised staff (CNAs) and to reco
m-
mend disciplinary action to the Director of Nursing Services.
 
 
See job description #26.
 
 
This means that LPNs, after monitoring C
NA
 
work perfo
r-
mance are responsible for making a decision where wor
k pe
r-
formance does not meet standards of care, such as: 
 
 
-
No action
 
-
Verbal Warning
 
-
Educational Consult
 
 
The LPN

s were additionally 
instructed
 
that:
 
 
As a 

supervisor

 
all LPNs are required to:
 
Supervise and evaluate all direct resident care provided an
d 
initiate all appropriate action. (See job description #2
.
)
 
 
This means that the LPN should monitor the care being pr
o-
vided to the residents by the CNAs and intervene where ne
c-
essary to redirect, educate or discipline the CNAs with regard 
to any deficienc
ies. 
 
 
The handout also contains exemplars of a CNA 

job descri
p-
tion and performance standards form (which is, in fact, a co
m-
prehensive employee evaluation form), an 

education consult

 
form and a 

notice of disciplinary action

 
form.
 
There is no evidence that any LPN ever completed any of 
these forms with regard to any CNA and, as noted above, the 
employees who testified here all stated that this new program 
with its concomitant responsibilities 
has not been implemented
, 
and that there
 
has been no change in their work relationships 
with the CNAs.
  
 
Weinberger 
offered the following testimony about the factors 
leading to the March 25 meetings:
 
 
Q
.
 
[by counsel for Respondent]: Can you describe to 
the Judge what occurred in your setting up 
that meeting? 
What precipitated the meeting?
 
A
.
 
Well, I think what precipitated the meeting was that 
we had the hearing here at the National Labor Relations 
Board and some of my nurses got up and they clearly said 



description well and we wanted to re
-
educate all of our 
nurses as to what their responsibilities were.
 
Q
.
 
Now to your knowledge was

did you

at that 
meeting on March 25
th
, did you al
ter the duties of the l
i-
censed practical nurses?
 
A
.
 
No, we wanted to just clarify it for them. We did 
not alter anything. As a matter of fact, I even

I think we 
include[ed] the existing job descriptions and their evalu
a-

ays that and we brought 
it to their attention.
 
 
Weinberger 
stated that the content and nature of the in
-
service training was
 

reiterating to the employee what was in 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
480
 
their job description and what they were required to do as part 
of their job requirements.

 
Weinberger further testified that the 
LPNs were, at all times
,
 
supervisors at the facility
.
 
The employees who testified at the hearing all maintained 
that since the March 25 in
-
service training no actual changes 
have been made to their job duties and the
ir relationship with 
regard to the CNAs has remained as it always had been. In 
particular, they have neither evaluated nor disciplined any 
CNA. 
 
III
.
 
ANALYSIS AND CONCLUS
IONS
 
A. General 
Credibility Resolutions
 
As a general matter
,
 
I credit the testimony of
 
the employee 
witnesses, who 
were 
all 
employed by Respondent as of the date 
of the hearing. 
As the Board has acknowledged, when a current 
employee offers testimony contrary to the interests of her e
m-
ployer, such testimony tends to be reliable. As the Board
 
has 
stated: 

the testimony of current employees which contradicts 
statements of their supervisors is likely to be particularly reli
a-
ble because these witnesses are testifying adversely to their 
pecuniary interests 
. . .
 
. 
[t]hus, a witness

 
status as a cu
rrent 
employee may be a significant factor, but it is one among many 
which a judge utilizes in resolving credibility issues.

 
Advocate 
South Suburban Hospital
, 346 NLRB 209 fn. 1 (2006), citing 
Flexsteel Industries
, 316 NLRB 745 (1995), enfd. 83 F.3d 419 
(
5
th
 
Cir. 1996). 
See also 
International Automated Machines
, 
285 NLRB 1122, 1123 (1987). 
 
Aside from any legal presumptions, however, there are other 
independent factors which lead me to credit the testimony of 
the employees. As an initial matter, I note 
that their demeanor 
was impressive. All gave composed, concise
,
 
and thoughtful 
testimony and were generally cooperative when being que
s-
tioned 
on cross
-
examination
. Although there were some fai
l-
ures of recollection, these were generally regarding ancillary 
matters
 
and were of the sort that one might reasonably expect 
from lay witnesses testifying truthfully to the best of their re
c-
o
l
lection
. Moreover, the testimony of the employee witnesses 
was generally corroborative. Thus, Adeoye and Thompson 
presented con
sistent accounts of what occurred during
 
the
 
10
 
a.m. meeting on January 31. Adeka
n
mbi

s version of what 
occurred later that day was substantially similar. Moreover, 
Weinberger failed to 
specifically 
deny the nurses

 
testimony to 
the effect that they were a
sked about their concerns and they 
raised the issues of wage increases, the elimination of paid 
holidays, raises for the per
 
diem nurses, payment for accrued 
sick leave and disruptive residents. The consistent testimony of 
the witnesses that Weinberger off
ered them 1
-
 
or 2
-
percent 
wage increases and promised to look into 
and possibly remedy 
the other issues 
raised during the meetings 
was not rebutted. 
Similarly, it is not rebutted that Alfeche told the LPNs at this 
meeting that in the future they would be r
esponsible for eval
u-
ating the CNAs. 
 
Conversely, and as will be discussed in further detail below, 
I 
found that 
Weinberger 
was not a credible witness in regard to 
certain salient factors for several reasons which include une
x-
plained vagueness, the fact tha
t his testimony was not corrob
o-
rated by apparently available witnesses or other evidence, the 
inherent improbabilities of events as he recounted them and 
rebuttal by more reliable evidence.
 
 
Specifically, 
I 

testimony that 
he 
agre
ed to
 
the 
January 31 meetings 
because of his prior conve
r-
sation with 
Edwards; 
or 
that Respondent 
has in the past held
 
general 
meetings with its employees 
which included discu
s-
sions of
 
their terms and conditions of employment. I also do not 
credit Weinberge

that 
Respondent 
did not learn of 
the representation petition 
until sometime in February 2011;
 
that the word 

union

 
was never mentioned at any of the mee
t-
ings held on January 31
,
 
and that the decision to have LPNs 
evaluate and issue disciplin
e to the CNAs was made as a result 
of the fact that a new reporting requirement involved volum
i-
nous 
paperwork 
for the floor managers. 
I also do not credit, for 
reasons discussed below, that the March 25 meetings were held 

-

 
existing job responsibilities.
 
As an initial matter, I note that Edwards, whose testimony I 
credit for the reasons cited above, clearly denied approaching 
Weinberger and suggesting he meet with employees. In this 
regard
,
 
Edwards testified that it was Wein
berger who broached 
the subject of the Union with her.  Weinberger

s suggestion that 
he has
, in the past,
 
held general meetings with employees for 
the purpose of 
discussing matters such as salaries and benefits
 
was credibly rebutted by both Thompson and Ad
ekanmbi. 
Moreover, I note that Weinberg

s testimony in this regard 
was unimpressive
 
beyond the extent that one might attributable 
to a mere failure of recollection
: 
he was simply unable to pr
o-
vide any probative detail re
garding what might have occurred 
in the past. 
 
I fail to credit Weinberger

s rather improbable assertion 
that 
he did not know about the u
nion petition until 
some time 
after 
the January 31 meeting. The record establishes that the petition 
was mailed 
from th

to 
the Respondent

 
on January 26. 
Moreover, the credited testimony of Edwards and Adekanmbi 
establishes that Weinberger and Alfeche 
each 
broached the 
subject of the Union with them at a time
 
prior to the meeting
s
 
with employees on January 31. In fact, Weinberger admitted 
that his discussion with Edwards occurred prior to this time. 
 
I additionally discredit Weinberger

s assertion that he did not 
mention the Union at the January 31 meeting, as
 
it is uniformly 
contradicted by the employee witnesses who testified here.
19
 
Respondent argues that Alfeche 
corroborated Weinberger 
in the 
underlying representation case proceeding, however
,
 
I do not 
rely upon such testimony. 
Insofar
 
as Respondent is conc
erned
,
 
such testimony is hearsay evidence. Moreover, I did not o
b-
serve 

and therefore have no independent 
basis to evaluate her demeanor. 
In addition
, as is well settled, a 
representation proceeding is akin to an investigatory process 
ra
ther than an adversarial one 
and credibility resolutions are 
                                        
                  
 
19
 
Edwa
rds did not offer testimony about this meeting but she was 
called on rebuttal solely to rebut Weinberger

s testimony that the Jan
u-
ary 31 meeting had been as a result of their prior discussion.
 
 481
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 

r-
mining whether to direct an election.
20
 
 
Moreover, it is apparent that this is a significant factual di
s-
pute going directly to the i

there is no 
evident
 
reason why Respondent could not have pr
o-
duced Alfeche, or Ben for that matter, 
at
 
the instant hearing
,
 
to 
corroborate Weinberger

s testimony on this important and co
n-
tested issue. Respondent

s failure to 
do so leads me to conclude 
that any such testimony
, if truthful,
 
would not have been favo
r-
able to its position in this case. 
Martin Luther King, Sr., Nur
s-
ing Center
, 231 NLRB 15 fn. 1 (1977) (where respondent o
f-
fered no explanation as to why supervisors di
d not testify, the 
drawing of an adverse inference against respondent is proper); 
Flexsteel Industries
, supra at 758 (failure to examine a favor
a-
ble witness regarding any factual issue upon which that witness 
would likely have knowledge gives rise to the 

strongest poss
i-
ble adverse inference against [a respondent]

 
regarding any 
such fact).
 
 
I further discredit Weinberger

s testimony regarding the 
r
a-
tionale for and 
timing of the announcement of the new duties 
for LPNs. 
As discussed above
, Weinberger stated 
that he was 
responding to the increased amounts of paperwork caused by 
the implementation of the MDS 3.0, but waiting until after the 
annual survey to implement it. I note
, however,
 
that Wei
n-
berger 
failed to present specific
 
testimony about any additional 
reporting requirement 
created by the MDS 3.0 
or the burden it 
may have 
placed on his employees. 
As will be discussed in 

vague and general testimony 
about such matters is 
insufficiently probative
. 
I further note that
 
Weinberger acknowledged that 
the MDS forms were completed 
on a monthly basis and he simply failed to explain why there 
would be any additional work for employees at the specific 
time of year that CNA evaluations were typically conducted. In 
addition, Wein

employs 
four RN employees whose responsibilities 
are
 
to e
n-
sure compliance with 
the MDS and other
 
reporting requir
e-
ments
 
and no testimony whatsoever was adduced regarding any 
purported additional duties the n
ew form required for these 
employees
.  
Moreover, Respondent failed to present testimony 
or any other evidence as to whether these particular employees 
had any responsibility whatsoever in connection with the eva
l-
uation of the CNAs. 
 
In general, I found Wei
nberger to be a witness who offered 
vague and self
-
serving testimony which was markedly lacking 
in specificity and detail. In this regard, the Board has held that a 
lack of specific recollection, general denials
,
 
and comparative 
vagueness is generally insu
fficient to rebut more detailed test
i-
mony of other witnesses. 
Precoat Metals
, 341 NLRB 1137, 
1150 (2004); see also 
Mercedes Benz of Orlando Park
, 333 
NLRB 1017, 1035 (2001), enfd. 309 F.3d 452 (7
th 
Cir. 2002) 
(general denials by witness are insufficient to
 
refute specific 

 
Accordingly, based upon the foregoing, I generally credit the 
testimony of the General Counsel

s witnesses here, unless such 
                                        
                  
 
20
 
I note, however, that the Regional Director did address cert
ain ci
r-
cumstances where Alfeche

s testimony was contradicted by other re
c-
ord evidence. 
 
testimony is inherently improbable or otherwise cont
radicted by 
other, more reliable evidence. Conversely, I have found ample 
reason to reject much of what Weinberger testified to
, to the 
extent his testimony was rebutted by more reliable, detailed
,
 

y-
e
es
. 
 
B. The Interrogation of E
mployees
 
The General Counsel has alleged that DON Alfeche unla
w-
fully interrogated Adekanmbi in violation of Section 8(a)(1) of 
the Act. Section 7 of the Act grants employees, among other 

, to form, join or assist 


or coerce employees in the exercise of the rights guaranteed 

 
In determining whet
her an interrogation violates Section 
8(a)(1) of the Act, the Board considers 

whether under all the 
circumstances the interrogation reasonably tends to restrain, 
coerce or interfere with rights guaranteed by the Act.

 
Bloo
m-
field Health Care Center
, 352 NL
RB 252 (2008), quoting 
Rossmore
 
House
, 269 NLRB 1176, 1178 fn. 20 (1984), enfd. 
sub nom. 
HERE Local 11 v.
 
NLRB
, 760 F.2d 1006 (9
th
 
Cir. 
1985). 
This is an objective standard, and it does not turn on 


Multi
-
Ad Services
, 331 NLRB 1226, 1228 (2000), enfd. 255 
F.3d 363 (7
th
 
Cir. 2001). 
Among the factors that may be co
n-
sidered in making such an analysis are the identity of the que
s-
tioner, the place and method of the interrogation, the bac
k-
ground of the q
uestioning
, 
the nature of the information sought, 
and whether the employee is an open union supporter. 
Stevens 
Creek Chrysler Jeep Dodge
, 357 NLRB 
633 
(
2011
)
 
(incorp
o-
rating
 
by reference, in relevant part
 
353 NLRB 1294, 1295 
(2009)
)
. Applying these factors,
 
I find that Alfeche

s interrog
a-
tion of Adekanmbi was coercive. 
 
The first two factors strongly indicate a coercive interrog
a-
tion
 
here
. It was carried out by the most highly ranked nursing 
supervisor at the facility and took place in her office
, to which 
Adekanmbi had been summoned
. The context of the questio
n-
ing and the 
manner in
 
which it was conducted also contributed 
to the coercive circumstances. 


knowledge of and i
nvolvement in union activity in the facility.
 
In this regard, although the Union was in the midst of an orga
n-
izing campaign, 
there is no evidence that 
Adekanmbi 
held he
r-
self out as or was otherwise known as 
an open supporter of the 
Union
 
prior to the inter
rogation. Moreover, Adekanmbi

s unr
e-
butted testimony establishes that Alfeche refused to accept her 
denials and continued asking Ade
kanmbi abou
t whether she 
had been passing u
nion cards.  This continued insistence upon 
an affirmative answer, under the circ
umstances described 
above, further enhanced the coercive impact of Alfeche

s que
s-
tioning. Thus, Adekanmbi was put in the position of having to 
repeatedly confirm or deny protected activity that she had a 
right to keep confidential. See 
Bloomfield Health Ca
re Center
, 
supra.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
482
 
Moreover, there is no evidence of any other lawful reason 
why Alfeche summoned Adekanmbi to her office that day.
21
 
Accordingly, based upon the foregoing I find that, by coerciv
e-
ly interrogating Adekanmbi abou
t whether she had been pas
s-
i
ng u
nion cards, Respondent violated Section 8(a)(1) of the Act.
 
C. 
The
 
Unlawful I
mpression of 
S
urveillance
 
The General Counsel further alleges that Alfeche

s interrog
a-
tion of Adekanmbi unlawfully created an impression that 
Adekanmbi

nion activities were
 
u
nder surveillance by R
e-
spondent in violation of Section 8(a)(1) of the Act. 
 
 
Employer surveillance or creation of an impression of su
r-
veillance constitutes unlawful interference with Section 7 rights 
because employees should feel free to participate in 
union a
c-
tivity 

without the fear that members of management are pee
r-
ing over their shoulders [.]

 
See 
Flexsteel Industries
, 311 
NLRB 257, 257 (1993). An employer creates an impression of 
surveillance when 

the employee would reasonably assume 
from the [emp
loyer

s] statement that [his] union activities had 
been placed under surveillance.

 
Id. (violation found where the 
personnel manager informed an employee on two occasions 
that he had heard a rumor that the employee instigated the u
n-
ion campaign and was pas
sing out authorization cards). In ge
n-
eral, the Board finds that this test has been met when an e
m-
ployer reveals specific information about a union activity that is 
not generally known, and does not reveal its source. Under such 
circumstances, employees may
 
reasonably conclude that the 
information was obtained through employer monitoring. 
St
e-
vens Creek Chrysler Jeep Dodge
, supra (quoting 
North Hills 
Office Services
, 346 NLRB 1099, 1103 (2006)) (employer

s 
failure to identify employee source of information wa
s the 

gravamen

 
of an impression of surveillance violation); 
Sam

s 
Club
, 342 NLRB 620, 620

6
21 (2004)
 
(store manager told 
employer he had heard the employee was circulating a petition 
about wages without revealing how he came by the info
r-
mation); 
Avondale
 
Industries
, 329 NLRB 1064, 1265 [or 1065] 
(1999) (supervisor told employee that he knew employee was a 
union supporter and, when asked how he got his information, 
responded that he 

couldn

t say

). 
 
Respondent argues that the evidence fails to establish t
hat 
Alfeche was surveilling Adekanmbi, and suggests in its 
posthearing brief that Alfeche was merely discussing rumors 
relating to organizational activities. In this regard, Respondent 
argues that there is no evidence that Alfeche

s information 
came from 

spying

 
as opposed to the 

rumor mill.

 
Respon
d-
ent argues that Alfeche

s conduct was not unlawful and cites 
several cases in support of this contention. 
 
In 
SKD Jonesville Division, LP
, 340 NLRB 101 (2003), the 
administrative law judge, affirmed by the Boa
rd, found that the 
respondent did not unlawfully create the impression of survei
l-
lance when he 
told an employee that
, 

he heard that I was going 
to organize
 
. . . 
that the employees wanted me to organize a 
union[.]

 
In finding no violation, the judge reaso
ned that one 
                                        
                  
 
21
 
The Respondent

s failure to call DON Alfeche to testify with r
e-
gard to this issue also gives rise to an adverse inference that she would 
have testified against the R
espondent

s interest. 
Martin Luther King, 
Sr., Nursing Center
, supra at 15 fn. 1 (1977); 
Flexsteel Industries
, supra 
at 758. 
 
could conclude from the statement at issue that someone o
p-
posed to the Union

s activities had voluntarily informed the 
manager about the employee

s union activities.  In 
South Shore 
Hospital
, 229 NLRB 363 (1977), also relied upon by the R
e-
spon
dent, the Board concluded that a supervisor

s statement to 
an employee that he 

had just come from a meeting with [the 
respondent

s director] and talk of central having a union was all 
over the hospital

 
was not unlawful. In so concluding, the 
Board noted 
that it has held that a respondent does not create an 
impression of surveillance by merely stating that it is aware of a 
rumor pertaining to the union activities of employees as long as 
there is no evidence indicating that the respondent could only 
have le
arned of the rumor through surveillance. Id
.
 
(citing 
C. 
Murphy Co
,
, 217 NLRB 34, 36 (1975)). In 
Clark Equipment 
Co
.
, 278 NLRB 498, 503 (1
9
86), also relied upon by Respon
d-
ent, the Board found that two statements at issue were not vi
o-
lative of the Act. The f
irst involved a foreman

s comment to an 
employee that not many people were attending the union mee
t-
ings on Sunday and he heard that only about 500 people had 
signed cards. When the employee asked the foreman how he 
knew this, the foreman responded that thi
s was what he had 
heard. The Board concluded that, because the foreman

s stat
e-
ments contained only general or known facts, an employee to 
whom this kind of statement was directed could not reasonably 
believe that the respondent had intentionally embarked o
n a 
course of monitoring union activity. With regard to the second 
comment, a supervisor told an open union supporter who had 
been passing out union leaflets that he had heard about that 
activity, and was disappointed in the employee. When the e
m-
ployee ask
ed how the supervisor had found out about it, the 
supervisor replied that 

one of the guys

 
had seen him. The 
Board concluded that in this instance the open union activity of 
an employee was witnessed and commented upon; thus the 
supervisor

s statement cou
ld not reasonably convey the impre
s-
sion that the respondent had placed union activity under su
r-
vei
l
lance.  For the following reasons, I do not find the authority 
relied upon by Respondent to be apposite, or persuasive, here.
22
 
 
As is well
 
settled, the test
 
for whether an employer unlawfu
l-
ly creates an impression that 
an
 
employee

s union activities are 
under surveillance is whether 
the 
employee would reasonably 
assume from the statement that his or her union activities were 
under surveillance. 
United Charter
 
Service
, 306 NLRB 150 
(1992). Moreover, as was stated in 
Mountaineer Steel, Inc.
, 326 
NLRB 787, 787 (1998)
,
 
enfd. 8 Fed. Appx. 180 (4
th
 
Cir. 2001), 

the Board does not require that an employer

s words on their 
face reveal that the employer acquired its kn
owledge of the 
employee

s activities by unlawful means

 
(quoting 
United 
Charter Service
, supra at 151). 
 
Here, there is no evidence that the 
u
nion organizing at R
e-
spondent

s facility was a publicized, open event. To the contr
a-
ry, witness testimony establis
hes generally that it was conduc
t-
                                        
                  
 
22
 
Respondent further relies upon 
Astro Container Co
.
, 180 NLRB 
815 (1970). There, the Board, contrary to the trial examiner, foun
d that 
a supervisor

s series of statements to an employee could not be fra
g-
mentized, but must be viewed in their entirely. To the extent, therefore, 
that Respondent attempts to parse what Alfeche is alleged to have told 
Adekanmbi, such authority fails to s
upport its contentions here.
 
 483
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
ed quietly
. 
Moreover, 
Respondent has presented no evidence 
that Adekanmbi held herself out as or was known as an open 
u
nion supporter. Nevertheless, Alfeche, Respondent

s most 
highly
-
ranked nursing supervisor, summoned Adek
anmbi to her 
office and stated that she had heard that Adekanmbi was pas
s-
ing cards to u
nion organizers. When Adekanmbi demanded to 
be confronted with the source of such information, Alfeche

s 
only response was to repeat these 
allegations
 
which, as I have 
f
ound above, amount to an unlawful interrogation. Thus, 
Alfeche failed to reveal the source of her information and, 
therefore, it was reasonable for Adekanmbi to conclude that it 
was obtained through employer monitoring. Further, Alfeche

s 
comments did not 
address general rumors in the facility or u
n-
ion activities in the abstract
 
or at large
, but were addressed 
individually
 
to Adekanmbi and 
specific protected 
conduct she 
was alleged to have engaged in. Moreover, no
 
innocent expl
a-
nation for Alfech
e

s comments
 
was
 
communicated to 
Adekanmbi at the time. 
Mountaineer Steel
, 326 NLRB at 787 
fn. 4; see also 
United Charter Service
, 306 NLRB at 151. And 
there is no evidence of any other ostensible 
reason
 
why Alfeche 
summoned Adekanmbi to her office on this occasion. F
or these 
reasons, I find that Alfeche

s comments reasonably suggested 
to Adekanmbi that her union activities were under survei
l-
lance.
23
 
Accordingly, I find that Respondent unlawfully created 
an impression of surveillance in violation of Section 8(a)(1) of 
the Act.
24
 
D. The Solicitation of Employee Complaints and
 
 
Grievances and Promise of Wage Increases and other 
 
Improved Terms and Conditions of Employment
 
Section 8(a)(1) of the Act prohibits employers from solici
t-
ing employee grievances in a manner that 
interferes with, r
e-
strains or coerces employees in the exercise of Section 7 activ
i-
ties. While the solicitation of grievances alone is not per se 
unlawful, it may raise an improper inference that the employer 
is prom
ising to remedy such grievances.
 
Amptech
, Inc
. 342 
NLRB 1131, 1137 (2004), enfd. 165 Fed. Appx. 435 (6
th
 
Cir. 
2006); 
Uarco, Inc
., 216 NLRB 1, 2 (1974). Moreover, as the 
                                        
                  
 
23
 
Respondent further attempts to argue that because Adekanmbi d
e-
nied Alfeche

s accusations, Alfeche 
cannot
 
be found to have engaged 
in surveillance
,
 
because she was apparently incorrect
. Such as assertion 
fails to take into ac
count that an employee may, for any number of 
reasons, deny an employer

s accusations of union activity. Moreover, 
as is set forth above, whether an employer creates the impression of 
surveillance among its employees is not dependent upon whether that 
surv
eillance has actually taken place: the test is whether the comments 
at issue would reasonably suggest to an employee that his or her pr
o-
tected conduct was the subject of scrutiny. Here, for the reasons set 
forth above, I have found that the Respondent has 
met that test. 
 
24
 
To the extent Respondent has based its defense to the foregoing 
allegations on Adekanmbi

s purported supervisory status, I find that 
Respondent has failed to offer any newly discovered or previously 
unavailable evidence that she has new 
or additional job responsibilities 
that would distinguish her from the bargaining unit of LPNs as a whole. 
Moreover, I have examined Adekanmbi

s testimony in the underlying 
representation case proceeding and fail to find any basis to conclude 
that she, as 
an individual target of allegedly unlawful conduct, is a 
supervisor within the meaning of Sec
.
 
2(11) of the Act. Cf. 
Bon Harbor 
Nursing & Rehabilitation Center
, supra. 
 
Board has held, the solicitation of grievances in the midst of a 
union campaign inherently constitutes an implied promise to 
re
medy those grievances. 
Manor Care of Easton PA
, 356 
NLRB 
202, 220
 
(2010)
, enfd. 661 F.3d 1139 (D.C. Cir. 2011) 
(citing 
Capitol EMI Music
, 311 NLRB 997, 1007 (1993), enfd. 
23 F.3d 399 (4
th
 
Cir. 1994)); see also 
Bally

s Atlantic City
, 355 
NLRB 
1319, 1326
 
(20
10). 
 
In this case, it is clear that the meetings Weinberger held 
with employees on January 31 were
 
for the precise purpose of 
and
 
did in fact involve the solicitation of grievances. Moreover, 
I find
,
 
based upon the credited testimony of the employee wi
t-
ne
sses and the record as a whole that this meeting occurred 
within the context of an organizational campaign of which the 
Employer was well aware. The credited evidence establishes 
that Weinberg
er specifically referenced the u
nion campaign and 
asked his nurs
es why they were unhappy. He expressly pro
m-
ised his employees a wage increase. With regard to other i
s-
sues, while Weinberger 
may have not made
 
a similar sort of 
explicit promise, under all the circumstances he clearly co
n-
veyed an
 
intent to address and reme
dy 
at least some of the i
s-
sues
 
raised by employees at these meetings. According to the 
credited testimony of employees, Weinberger said he would 
look into matters such as the removal of two paid holidays from 
employees, raises for the per diem nurses, paym
ent for accrued 
sick days
,
 
and the problem of difficult residents.
 
To the extent Respondent has attempted to 
rely upon an a
s-
serted past practice, that is to 
suggest that Weinberger held 
similar sorts of meetings with his employees prior to the 
U
n-

 
orga
nizational campaign, such a 
contention
 
is misplaced 
and unsupported by the credible evidence. As an initial matter, 
the evidence establishes that Weinberger had never in the past 
summoned his nurses together for the purpose of discussing 
their dissatisfact
ion with their terms and conditions of emplo
y-
ment. In fact, the only group meetings held regarded facility 
preparation for the annual survey and the celebration of Nurses 
Recognition Day. 
Moreover, an asserted past practice of solici
t-
ing grievances does no
t immunize an employer from liability 
when the solicitation is accompanied by a promise to remedy 

it must be borne in 
mind that 
the
 
issue is
 
. . . 
whether the instant solicitation impli
c-
itly promised a benefit.

 
Amer
ican Red Cross Missouri
-
Illinois,
 
347 NLRB 347, 351 (2006). 
 
Here, I find that, in conjunction with his solicitation of 
grievances in the context of a u
nion organizational campaign, 
Weinberger both expressly and implicitly promised employees 
improved terms
 
and conditions of employment. Accordingly, 
his solicitation of grievances from his employees as well as the 
express and implied promises themselves are in violation of 
Section 8(a)(1) of the Act. 
 
E. 
The 
Announcement of and Purported Assignment of 
 
A
ddi
tional D
uties to LPNs 
 
The General Counsel has alleged that by altering the duties 
of its LPNs by requiring them to complete employee evalu
a-
tions and 
monitor the performance of and discipline the CNAs, 
Respondent has violated Section 8(a)(1) and (3) of the
 
Act. 
Respondent argues that 
there is no unlawful discrimination here 
because there is no proof of improper motive, animus
,
 
or a 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
484
 
causal relationship between the announcement of these duties 

the L
PNs were always considered to be supervisory employees 
and there is no evidence of any attempt to destroy an existing 
bargaining unit. Respondent further contends that the a
n-
nouncement of these additional duties did not amount to an 
adverse employment acti
on. 
 
The Board has long held that an employer violates 
Section 
8(a)(1) and (3) of 
the Act by promoting employees to superv
i-
sory positions, and thus stripping them of their right to self
-
organization, because of a union campaign. 
Hospital Motor Inn, 
Inc
., 2
49 NLRB 1036, 1036

1037 (198
0
)
,
 
enfd. 667 F.2d 562 
(6
th
 
Cir.), cert. denied 459 U.S. 969 (1982); 
United Oil Mfg. 
Co
., 254 NLRB 1320, 1320, 1324

13
25 (1981), enfd. on other 
grounds 672 F.2d 1208 (3
d
. Cir), cert. denied 459 U.S. 1036 
(1982). Similarly, an em
ployer violates the Act by accelerating 
a promotion or other employment action affecting employee 
status, in response to union activity. 
AMFM of Summers Cou
n-
ty, Inc
., 315 NLRB 727 (1994), enfd. 89 F.3d 829 (4
th
 
Cir. 
1996)
 
(promotion to supervisory status);
 
Matson Terminals, 
Inc
.
,
 
321 NLRB 879, 879 (1996), enfd.
 
114 F.3d 300 (D.C. Cir. 
1997) (same);
 
see also 
Dickerson
-
Chapman, Inc
., 313 NLRB 
907, 930

940 (1994); 
Venture Packaging, Inc
., 294 NLRB 544, 
551

553 (1989)
,
 
enfd. mem. 923 F.2d 855 (6
th 
Cir. 1991).  
 
As noted above, Respondent maintains that there is no ev
i-
dence of unlawful motivation here. In analyzing motive
, the 
Board applies the test articulated in 
Wright Line,
 
251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1
st 
Cir. 1981), cert. denied 
455 U.S. 989 (19
82). 
 
Under 
Wright Line
, the General Counsel 
must make a prima 
facie showing sufficient to support the inference that the pr
o-

decision. The General Counsel makes such a 
showing by pro
v-
ing the 
employee

s protected activity, 
the 
respondent

s 
knowledge of that activity, and animus toward the employee

s 
protected conduct, 
Naomi Knitting Plant
, 328 NLRB 1279, 
1281 (1999). 
Inferences of animus or discriminatory motivation 
may be warranted and may be 
drawn from circumstantial ev
i-
dence and the record as a whole. See 
Flour Daniel, Inc
. 304 
NLRB 970 (1991); 
Real Foods Co.
, 350 NLRB 309, 312 fn. 17 
(2007)
 
(unlawful motive demonstrated not only by direct, but 
by circumstantial evidence such as timing, dispa
rate or inco
n-
sistent treatment, expressed hostility, departure from past pra
c-
tice and shifting or pretextual reasons being offered for the 
action).  
 
Once the General Counsel establishes its prima facie case, 
the burden of persuasion then shifts to the res
pondent to prove 
that it would have taken the same action even 
in the absence of
 
protected activity. See 
Manno Electric
, 321 NLRB 278, 280 fn. 
12 (1980); 
Naomi Knitting Plant
, supra. 
At this time, a r
e-
spondent does not satisfy its burden merely by stating 
a legit
i-
mate reason for the action taken, but instead must persuade by a 
preponderance of the credible evidence that it would have taken 
the same action in the absence of the protected conduct. 
T&J 
Trucking Co
., 316 NLRB 771 (1995); 
Manno Electric, Inc
., 
s
upra at 280 fn. 12.
 
Here, the evidence adduced by the General Counsel esta
b-
lishes protected conduct (the u
nion campaign) and, as discussed 
above, Respondent

s knowledge of that campaign. The ev
i-
dence further shows that the Respondent announced new duties 
f
or its LPNs on two occasions, 
the first within 1 week 
after the 
representation petition was filed and 
the second shortly 
after the 
Regional Director issued the Decision and Direction of Election 
in which he found that the LPNs were not statutory supervisor
s. 
Within days of each of these seminal events, Respondent 
made 
announcements which appeared
 
to shift supervisory respons
i-
bilities to the LPNs. 
Thus, on January 31, Alfeche announced 
that as of the following month LPNs would be required to eva
l-
uate CNAs. A

supervisors was rejected by the Regional Director, LPNs were 
told, for the first time, that they were responsible for: instruc
t-
ing the CNAs on safety measures and use of equipment; co
m-
pleting a newly
-
devised 


p-
tion; completing annual evaluations of CNAs; assessing CNA 
performance; 
and 
counseling staff and recommending educ
a-
tional consults or disciplinary action, among
 
other things.  The 
LPNs were also advised that they now would be evaluated on 
their fulfillment of these additional responsibilities.
25
 
 

, these attempts to alter 
the
 
duties of the LPNs may be found, in and of them
selves, to 
demonstrate
 
animus
 

. 
Regency 
Manor Nursing Home
, 275 NLRB 
1261, 1277
 
(1985
); 
Matson 
Terminals
, supra at 884. Moreover, the timing of such attempts 
further demonstrates an unlawful motive. See generally 
Allstate 
Pow
er Vac
., 357 NLRB 
344, 347
 
(2011), quoting 
NLRB v. 
Rubin

timing); 
McClendon Electrical Services
, 340 NLRB 613 fn. 6 

has engaged in protec
ted activity, an inference of unlawful 

.
 
Further
, as has been discussed elsewhere in 
this decision, this purported altering of responsibilities also 
came during a period when Respondent was engaged in other 
unlawful conduct such as 
the 
in
terrogation of and creating the 
impression of surveillance among its employees and the solic
i-
tation of grievances coupled with express and implied promises 
of benefits. I infer animus from these contemporaneous unfair 
labor practices as well. See 
Amptech, 
Inc
., 342 NLRB 1131, 
1135 (2004). 
I further infer animus from the fact that Respon
d-

LPNs would not have merely reduced the size of the unit, but 
would have eradicated it.  See 
Matson Terminals
, 
supra at 884. 
 
Thus, I conclude that the General Counsel has made out a 
strong prima facie case under 
Wright Line
. It, therefore, now 

show that it would have assigned these additional duties to 
the 
LPNs for nondiscriminatory reasons. 
Bally Atlantic City
, 355 
NLRB 1319, 1321 (2010), affd. 
Bally

s Park Place, Inc. v. 
NLRB
, 646 F.3d 929 (D.C. Cir
.
 

General Counsel makes a strong showing of discriminatory 
motivation, the em

.
 
                                        
                  
 
25
 
As 
c
ounsel 
for the General Counsel has noted, in the Decision and 
Direction of Election 
the Regional Director relied, in part, on the fact
 
that the LPNs had never been evaluated based on their purported ability 
to monitor and discipline the CNAs. 
 
 485
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
Thus, Respondent is obliged to prove, by a preponderance of 
the evidence, that it would have announced these changes in the 
duties of its LPNs notwithstanding their protected activity. 
Here, for the reasons set f
orth below, the evidence adduced by 
Respondent and otherwise set forth in the record fails to meet 
that burden. 
 
In defending the lawfulness of its actions, Respondent points 
to its long collective
-
bargaining history with the Union and the 
fact that it vol
untarily recognized 
the 
Union as the represent
a-
tive of its 
four
 
or 
five
 
cooks during the prior year. Weinberger

s 
conclusory testimony about his amicable relations with the 
collective
-
bargaining representative of his other employees, 
however, is insufficie
nt to 
prove
 
that the Employer would not 
seek to resist an organizational campaign among a bargaining 
unit of LPNs. 
Hearst Corp
., 281 NLRB 764, 781

782 (1986).  
In this regard
,
 
I note that the 
petitioned
-
for unit is comprised of 
a substantial number of 
employees and, moreover, that R
e-
spondent had not given these employees a wage increase for 
some period of time and had, in the past year, reduced certain 
other benefits in terms of paid holidays and credit for unused 
sick leave. It is apparent that a colle
ctive
-
bargaining represent
a-
tive 
might well seek to address employee concerns in this r
e-
gard. 
 
Respondent

s reliance upon the onerous reporting requir
e-
ments of the MDS 3.0 is similarly unavailing. Although Wei
n-
berger testified that the paperwork required wa
s 

just off the 
charts

 
he failed to offer any specific or concrete testimony as 
to how this new version of an existing form created an unduly 
onerous work burden for his employees
. This is particularly the 
case where Weinberger admitted that there were fo
ur such e
m-
ployees
 
who were 
specifically 
designated to 
address such ma
t-
ters
. 

-
of 
-
year burden is called into question by his admission, on cross
-
examination, that the forms must be completed on a monthl
y 
basis. In addition, and notwithstanding any of the foregoing
, 
Respondent could have produced exemplars of the documents 
in question to substantiate 
its claims
, but failed to do so
 
or pr
o-
vide an explanation as to why it could not
. 
 
Not
 
only does Weinberge
r

 
testimony fail to meet Respondent

s burden of persuasion, it 
appears to be false and as such 
is evidence of pretext, and 
a
c-
cordingly
, of unlawful motivation. 
TCB Systems, Inc.
, 355 
NLRB 
883, 885 (2010), enfd. mem. 448 Fed
.Appx. 993 (11
th
 
Cir. 2011)
,
 
failure to substantiate an asserted rationale for a 
disputed employment action coupled with some evidence u
n-
dermining that rationale will support a finding of unlawful m
o-
tivation.)
 
See 
also
, 
Laro Maintenance Corp. v. NLRB
, 56 F
.3d 
224, 230
 
(1995)
 
(

when the employer presents a legitimate 
basis for its actions which the factfinder concludes is pretextual
 
. . . 
the factfinder may not only properly infer that there is some 
other motive, but that the motive is one that the employer 
d
e-
sires to conceal

an unlawful motive

)
 
(internal quotation 
omitted).
26
 
 
                                        
                  
 
26
 
I also note that
 
there is no evidence that Respondent ever told its 
LPNs that new reporting requirements imposed by the MDS 3.0 were 
the reason these new duties were being assigned to them. 
 
Respondent

s contention that the March 25 meeting was 
nothing more than an attempt to 

re
-
educate

 
the nurses about 
their existing job responsibilities must be rejected as 
unsu
p-
ported
 
by
 
the re
cord. As an initial m
atter
,
 
I note that in its o
p-
position to the Acting General Counsel

s Motion for Summary 
Judgment, Respondent took a wholly 
inconsistent 
approach 
and
, as the Board noted, specifically 
argued that the job respo
n-
sibili
ties of the LPNs had indeed been altered 
on that date and 
that, based upon these new duties, the Regional Director might 
well have found the LPNs to be supervisors. 
 
It is well
-
settled 
that such statements may be deemed admissions binding on the 
Respondent
. See
,
 
e.g.
,
 
McKenzie Engineering Co
., 326 NLRB 
473, 485 fn. 6 (1998); 
Hogan Masonry
, 314 NLRB 332, 333 fn. 
1 (1994).  In addition, one may view such varying contentions 

m-
selves may be found to co
nstitute evidence of unlawful motive. 
See 
McClendon Electrical Services, 
340 NLRB 613, 614
 


In any event, l
eaving such conte
ntions
 
aside, it is evident that 
the material distributed to the LPNs on that date demonstrates 
that that the Respondent was attempting to alter their job r
e-
sponsibilities to so imbue the LPNs with the appearance (if not 
the 
reality) of supervisory status.
 
Thus,
 
as has been discussed in 
further detail above, 
the LPNs were 
told that they had
 
job r
e-
sponsibilities 
of a serious and substantial nature 
that 
they had 
never before performed. 
 
Weinberger testified that the meeting was called because the 
LPNs had 

e-

e-
scriptions. I note, however, that Weinberger failed to identify 
any precise duty or set of responsibilities which had been a
s-
signed to the LPNs of w
hich they were apparently unaware.
27
 
Further, it does not escape notice that the contention that the 
LPNs had always been responsible for the oversight and eva
l-
u
a
tion of the CNAs, but were unaware of these duties, is co
n-
trary to the testimony adduced by an
d relied upon by Respon
d-
ent that these were new responsibilities necessitated by the 
MDS 3.0 which had been announced on January 31 but not 
implemented because of the imminence of the annual survey. 

lo
y-
ees would have been oblivious to their extant job responsibil
i-
ties and, further, that they would not have been instructed to
 
and would not have been required to perform such duties had 
they, in fact, been assigned to them.
 
In arguing that there is no ev
idence that it is seeking to d
e-
stroy the bargaining unit of LPNs, Respondent relies upon 
Bridgeport 
&
 
Port Jefferson Steamboat Co
., 313 NLRB 542 
(1993). In that case, the Board held that it was not a violation 
for the respondent to assign supervisory dutie
s to the captains 
of its vessels, even though the Board had previously held that 
they were not statutory supervisors. 
There, howeve
r, the Board 
explicitly stated that the reason that the assignment of the new 
                                        
                  
 
27
 
Respondent

s counsel made some attempt to cross
-
examine the 
General Counsel

s 
witnesses about references to their job description in 
the March 25 presentation, but no specific evidence was adduced in this 
regard. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
486
 
supervisory duties was lawful was that the empl
oyer

s action 
was 

not a sham aimed at undermining the Union but a sincere 
effort to provide onsite supervision of its vessels through the 
performance of supervisory duties by its captains.

 
313 NLRB 
at 544. In that case, this conclusion was supported by c
redible 
evidence
,
 
including written directives and memoranda, showing 
that the employer was having serious problems with the oper
a-
tion of its vessels due to a complete lack of on
-
board superv
i-
sion. The evidence showed that 

 
recognition of 
these
 
problems, and its desire to remedy them, predated the 
Board

s ruling that 

 
captains were nonsupervisory 
employees. The evidence also showed that 
Bridgeport
 
had not 
merely assigned the new supervisory tasks, but 

required the 
captains to perfor
m

 
them. Id. 
 
The facts of the instant case stand in stark contrast to those in 
Bridgeport
.  Here, there is 
a lack of 
credible evidence that the 
Respondent contemplated assigning supervisory duties to the 
LPNs prior to the organizing campaign. 
The scant ev
idence
,
 
which goes to this issue
,
 
fails to establish a legitimate business 
purpose for the decision to do so. In particular, there is no cre
d-
ible, specific
,
 
or probative evidence of a need for additional 
supervisory personnel at any relevant time. With reg
ard to R
e-

realize, their supervisory job responsibilities, aside from the 
fact that there is no documentary evidence to support such a 
claim, the credited testimony of the employee witnesses on 
this 
issue is unequivocal that prior to the organizational campaign 
they were never advised of any supervisory responsibilities 
with regard to the CNAs.  
On the Bridgeport

s vessels there had 
been a true supervisory vacuum
. Respondent, to the contrary, 
has
 
an established supervisory hierarchy comprised of admini
s-
trators, unit heads
,
 
and registered nurses. 
 
Moreover, the evidence demonstrates that, unlike the dispu
t-
ed employees in 
Bridgeport
, the LPNs have not been called 
upon to exercise their new superviso
ry duties. 
This supports the 
conclusion that the assignment of the new duties to these e
m-
ployees was mere pretense. 
Thus, 
under all the circumstances 
and 
in 
sharp 
contrast to the situation in 
Bridgeport,
 
Respon
d-
ent

s decision to impart supervisory duties t
o the LPNs 
can 
fairly be deemed
 
a 

sham aimed at undermining the Union

 
and 
therefore unlawful.
28
 
                                        
                  
 
28
 
In its post
hearing brief, Respondent advances additional arg
u-
ments which are similarly unavailing. For example, Respo
ndent further 
contends that only a 

handful

 
of employees attended the January 31 
meetings: thus the purpose could not have been to create supervisory 
status among these employees. As a factual matter, Respondent is i
n-
correct. The sign
-
in sheets for these 
meetings indicate that 16 emplo
y-
ees attended the morning meeting and 8 attended the one held in the 
afternoon. While it is the case that no meeting was held for the ove
r-
night shift of employees, as Respondent acknowledges, the 
record
 
establishes a supervis
or was designated to advise those employees of 
their new duties. Respondent further argues that since the record shows 
that LPNs perform the same duties as RNs, and the General Counsel 
acknowledged on the record that RNs are statutory supervisors, such an 
acknowledgement is tantamount to an admission that the LPNs are 
supervisory personnel as well. While it is the case that while acting 
in 
their capacity as floor nurses, i.e.
,
 
in providing patient care
, LPNs and 
RNs perform similar functions, the record is 
undisputed that RNs have 
additional responsibilities which include the authority to 

write up

 
Thus, based upon the foregoing, I find that Respondent

s a
t-
tempts to 
imbue its 
LPNs 
with apparent indicia of supervisory 
authority by assigning them duties wh
ich included completing 
employee evaluations of, monitoring the performance of and 
disciplining the CNAs
 
was nothing more than an attempt to 

wrest away from the LPNs the right under the Act to engage in 
union activity. In short, Respondent

s action was si
mply part of 
a scheme to deprive employees of Section 7 rights guaranteed 
them by the Act

 
AMFM of Summers County
, supra at 730 
(citing 
Regency Manor Nursing Home
, supra). 
Accordingly, 
I 
find that in doing so, Respondent violated Section 8(a)(1) and 
(3) o
f the Act.
29
 
C
ONCLUSIONS OF 
L
AW
 
1. Respondent, New Vista Nursing and Rehabilitation, LLC 
is and at all material times has been an employer engaged in 
commerce within the meaning of Section 2(2), (6)
,
 
and (7) of 
the Act.
 
2. 1199 SEIU United Healthcare Worke
rs East, NJ Region 
(
the Union
)
 
is and at all material times has been a labor organ
i-
zation within the meaning of Section 2(5) of the Act.
 
3. By coercively interrogating employees about their union 
activities and sympathies on or about January 27, 2011, R
e-
sp
ondent violated Section 8(a)(1) of the Act.
 
4. By creating an impression among its employees that their 
union activities were under surveillance on or about January 27, 
2011, Respondent violated Section 8(a)(1) of the Act.
 
5. By soliciting employee complai
nts and grievances and 
promising employees increased benefits and improved terms 
and conditions of employment to encourage them to refrain 
from union organizational activities, on or about January 31, 
2011, Respondent violated Section 8(a)(1) of the Act.
 
6
. By altering the duties of its licensed practical nurses by 
requiring them to complete employee evaluations of, to monitor 
the performance of and discipline its certified nursing assi
s-
tants, on or about January 31 and March 25, 2011, in an attempt 
to conv
ert the licensed practical nurses into supervisors within 
the meaning of Section 2(11) of the Act in order to prevent 
them from obtaining union representation, Respondent violated 
Section 8(a)(
3
) and (
1
) of the Act. 
 
7. The above unfair labor practices are
 
unfair labor practices 
affecting commerce within the meaning of Section 2(6) and (7) 
of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain 
affirmative action designed to effect
u-
ate the policies of the Act. Respondent should also be required 
to rescind and give no further effect to the new duties a
n-
                                        
                                        
            
 
LPNs for infractions. In any event, such an argument appears to be yet 
another invitation to revisit the issue of the supervisory status of the 
LPNs, which I dec
line to accept. 
 
29
 
In my view, the fact that the LPNs apparently have not, to date, 
been required to perform such newly
-
assigned duties does not alter the 
conclusion that such duties were assigned in violation of Sec
.
 
8(a)(1) 
and (3) of the Act. 
 
 487
 
NEW VISTA NURSING 
&
 
REHABILITATION
,
 
LLC
 
 
nounced and assigned to its licensed practical nurses on January 
31 and March 25, 2011. 
 
On thes
e findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
30
 
ORDER
 
The Respondent, New Vista Nursing and Rehabilitation 
LLC, Newark, New Jersey, its officers, agents
, successors,
 
and 
assigns, 
shall
 
1. Cease and de
sist from 
 
(a) Coercively interrogating employees about their union a
c-
tivities and sympathies.
 
(b) Creating an impression among its employees that their 
union activities are under surveillance. 
 
(c) Soliciting employee complaints and grievances and 
pro
m
isi
ng employees increased benefits and improved terms 
and conditions of employment to encourage them to refrain 
from union organizational activities.
 
(d) Altering the duties of its licensed practical nurses by r
e-
quiring them to complete employee evaluations o
f, to monitor 
the performance of and discipline its certified nursing assistants
 
in an attempt to convert the licensed practical nurses into s
u-
pervisors within the meaning of Section 2(11) of the Act in 
order to prevent them from obtaining union representa
tion. 
 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
                                        
                  
 
30
 
If no
 
exceptions are filed as provided by Sec. 102.46 of the 
Board

s Rules and Regulations, the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waive
d for 
all purposes.
 
(
a) Rescind and give no further effect to the new duties a
n-
nounced and assigned to its licensed practical nurses on January 
31 and March 25, 2011. 
 
(b) Within 14 days after service by the Region, post at its f
a-
cility in Newark, New Jersey
,
 
copies of the att
ached notice 
marked 

Appendix.

31
 
Copies of the notice, on forms provided 
by the Regional Director for Region 22, after being signed by 

the Respondent and maintained for 60 consecutive days in 
co
n-
spicuous places including all places where notices to employees 
are customarily posted. In addition to the physical posting of 
paper notices, the notices shall be distributed electronically, 
such as by email, posting on an intranet and/or by other ele
c-
t
ronic means if Respondent customarily communicates with its 
members by such means. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material. In the event that, during the 
penden
cy of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, 
the Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-
ees employed 
by the Respondent at any time since January 31, 
2011. 
 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
                                        
                  
 
31
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court
 
of Appeals Enforcing an Order of the 

 
 
